DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 08/02/2022 are acknowledged and entered.

Claims 1-6, 8, 10-14, 17, 19, 24, 26-28, 31, 34, 36, 39, 40, and 45 were pending.  In the amendment as filed, applicants have added claim 47.  No claims have been amended and/or cancelled.  Therefore, claims 1-6, 8, 10-14, 17, 19, 24, 26-28, 31, 34, 36, 39, 40, 45, and 47 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group V (Claims 24, 26-28, 31, 34, 36, and newly added claim 47) in the reply filed on 08/02/2022 is acknowledged.  The election is as follows: “Applicant elects invention Group V, claims 24, 26-28, 31, 34 and 36, drawn to a composition comprising a single active agent, classified in A61K 31/352, without traverse”.

Claims 1-6, 8, 10-14, 17, 19, 39, 40, and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/02/2022.

Additionally, it is relevant to not that since applicant did elect the product the process claims are eligible for rejoinder.  However, the process claims 17, 19, 39, and 45 are not eligible for rejoinder because they directed to non-elected products/inventions (i.e. the invention of Group I (Claims 1-6 and 8) and the invention of Group II (Claims 10-14)).  Therefore, only the process claim 40 is eligible for rejoinder.  In regards to the rejoinder of the method claims (i.e. Claim 40) as discussed in the previous Office actions, applicant is reminded in order to retain the right to rejoinder the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder (see e.g. MPEP § 821.04(b); para. 11 on pg. 7 of the Office action mailed on 05/03/2022).

Applicant’s election of species for (a) type of composition in the reply filed on 08/02/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The elected species is as follows: “Applicant elects tetrahydrocannabinol (THC) as the species of cannabinoid. THC as species may be present in an amount of about 0.01% to about 5% by weight of the total weight of the composition.”

Claims 28 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/02/2022. 

Accordingly, claims 24, 26, 27, 34, 36, and 47 are under consideration in this Office Action.
Priority
As stated in the Application Data Sheet (ADS) filed on 04/28/2020, this present application claims priority to two (2) provisional applications, which are 62/841,198 that was filed on 04/30/2019, and 62/947,803 that was filed on 12/13/2019.  Therefore, this application has an effective filing date of 04/30/2019 for prior art searches.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 36 recites the broad recitation ‘optionally further comprising Shea butter, Sesame oil, Jojoba oil, Hydrolyzed oats, Ceteryl alcohol, D'Orientine S, Syn Coll, Oleic acid, Olivem, Aloe vera liquid, Optiphen ND, Antioxidant complex TS, Glyceryl stearate, Vitapherole T-50, Niacinamide, Isopropyl palmitate, Soy lecithin, Medical cannabis, Palmarosa, Grapefruit, or a combination thereof.’, and the claim also recites ‘further comprising shea nut butter, beeswax, sunflower oil, lanolin, olive oil, seabuckthorn oil, capsicum oil, oleic acid, arnica, tea tree, eucalyptus, isopropyl palmitate, soy lecithin, optiphen ND, calendula, medical cannabis, vitapherol T-50, or a combination thereof;’ which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Here, claim 36 recites the limitation of “medical cannabis” on line 3-4.  Claim 24 for which claim 36 depends recites a ‘composition for topical or transdermal application to the skin or body, comprising an effective amount of a cannabinoid selected from THC, THCa, THCV, CBN, CBC, CBD, CBG, or a combination thereof, and a pharmaceutically acceptable carrier, excipient, or diluent’.  Thus, claim 36 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24, 34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raber et al. (US Patent Application Publication).
For claims 24, 34, and 36, Raber et al. claim a topical composition comprising medium chain triglycerides (MCT), a cannabinoid, at least two terpenes, and water (refers to instant claimed ‘a pharmaceutically acceptable carrier’ of claim 24) (Claims 1, 10, and 11).  The type of MCT include oleic acid (refers to instant claimed ‘oleic acid’ of claim 36) (Claim 7).  The type of cannabinoid include tetrahydrocannabinol, ∆9-tetrahydrocannabinol (THC), cannabidiol (CBD), and cannabinol (CBN) (refers to instant claimed type of ‘a cannabinoid’ of claim 24; and the elected species of ‘THC’) (Claim 8).  The type of terpenes include limonene, myrcene, α-pinene, and terpinolene (refers to instant claim 34) (Claim 12).  Raber et al. also claim that the composition is used to treat muscle or joint pain (Claim 19).
Therefore, the topical composition of Raber et al.  do anticipate the instant claimed invention.

Claims 24, 34, 36, and 47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (US Patent 10,028,904 B2; Effective Filing Date of 06/28/2016).
For claims 24, 34, 36, and 47, Smith et al. claim a transdermal composition comprising a) lecithin in an amount of between about 6% and about 20% w/w, high molecular weight acrylic acid polymers, PPG-2 myristyl ether propionate in an amount of between about 0.2% and about 5% w/w, at least one exogenous terpene or terpenoid in an amount of between about 0.05% and about 10% (w/w); water (refers to instant claimed ‘a pharmaceutically acceptable carrier’ of claim 24) in the amount of between 8% and 12% w/w; isopropyl myristate in an amount of between about 25% and 35% w/w; oleic acid (refers to instant claimed ‘oleic acid’ of claim 36) in an amount of between about 1 % and 20% w/w; and b) at least one cannabinoid in an amount of between about 0.01 % and about 5% w/w of the composition (refers to instant claim 47) (Claim 1).  The type of cannabinoid include THC, THCa, CBD, CBN, and CBC (refers to instant claimed type of ‘a cannabinoid’ of claim 24; and the elected species of ‘THC’) (Claims 3, 5, 7, and 11); and each are in in an amount between about 0.1 % and about 3% (Claims 4, 6, 8, and 11).  The type of terpene or terpenoid include myrcene (Claim 2).  Smith et al. also disclose the followings: (i) PPG-2 myristyl ether propionate is isopropyl palmitate (refers to instant claimed ‘isopropyl palmitate’ of claim 36) (col. 3, line 8); and (ii) myrcene is β-myrcene (refers to instant claim 34) (col. 8, lines 33-34).
Therefore, the transdermal composition of Smith et al. do anticipate the instant claimed invention.

Claims 24, 26, 27, 36, and 47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mojsa (US Patent 10,905,730 B2; Effective Filing Date of 11/14/2017).
For claims 24, 27, and 36, Mojsa claims a topical composition for pain relief comprising phytocannabinoids combined with a carrier vehicle made of up to 25% shea butter and up to 25% beeswax to create the topical composition (refers to instant claimed ‘a pharmaceutically acceptable carrier’ of claim 24; and instant claimed ‘Shea butter’ and ‘beeswax’ of claim 36); and arnica oil (refers to ‘arnica’ of claim 36); wherein said composition is delivered to a user’s skin and/or lips to alleviate pain (Claims 1 and 6).  The type of phytocannabinoids include cannabidiol (CBD), cannabigerol (CBG), and tetrahydrocannabinol (THC) (refers to instant claimed type of ‘a cannabinoid’ of claim 24; and the elected species of ‘THC’) (Claim 2).  The type of composition form include balm, cream, and ointment (refers to instant claim 27) (Claims 3-5).  The tetrahydrocannabinol (THC) is in an amount up to 25% (Claim 7).  The cannabidiol (CBD) is in an amount up to 25% (Claim 8).  The cannabigerol (CBG) and other cannabinoids present in trace amounts up to 1% (Claim 9).  Mojsa exemplifies several creams with 2.5% of THC and 2.5% CBD; 5% THC and 5% CBD; 10% of THC and 10% of CBD; 15% THC and 15% of CBD; or 25% THC and 25% CBD (Examples 1-6 on col. 4 thru col. 5).
While Mojsa does not explicitly disclose that the amount as recited by instant claim 26 (“wherein the cannabinoid is present in an amount of about 0.2 mg to about 49 mg”, i.e. convert to % by weight is about 0.02 to about 4.9) and instant claim 47 (“wherein the cannabinoid is present in an amount of about 0.01 % to about 5% by weight of the total weight of the composition”), the amounts exemplified by Mojsa fall within the amount claimed by instant claims 26 and 47, and as a result, the case of anticipation has been establish.  As recognized by MPEP § 2131.03(I):
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).

Therefore, the topical composition of Mojsa do anticipate the instant claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24, 26, 34, 36, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Patent 10,028,904 B2; Effective Filing Date of 06/28/2016).
For claims 24, 34, 36, and 47, Smith et al. claim a transdermal composition comprising a) lecithin in an amount of between about 6% and about 20% w/w, high molecular weight acrylic acid polymers, PPG-2 myristyl ether propionate in an amount of between about 0.2% and about 5% w/w, at least one exogenous terpene or terpenoid in an amount of between about 0.05% and about 10% (w/w); water (refers to instant claimed ‘a pharmaceutically acceptable carrier’ of claim 24) in the amount of between 8% and 12% w/w; isopropyl myristate in an amount of between about 25% and 35% w/w; oleic acid (refers to instant claimed ‘oleic acid’ of claim 36) in an amount of between about 1 % and 20% w/w; and b) at least one cannabinoid in an amount of between about 0.01 % and about 5% w/w of the composition (refers to instant claim 47) (Claim 1).  The type of cannabinoid include THC, THCa, CBD, CBN, and CBC (refers to instant claimed type of ‘a cannabinoid’ of claim 24; and the elected species of ‘THC’) (Claims 3, 5, 7, and 11); and each are in in an amount between about 0.1 % and about 3% (Claims 4, 6, 8, and 11).  The type of terpene or terpenoid include myrcene (Claim 2).  Smith et al. also disclose the followings: (i) PPG-2 myristyl ether propionate is isopropyl palmitate (refers to instant claimed ‘isopropyl palmitate’ of claim 36) (col. 3, line 8); and (ii) myrcene is β-myrcene (refers to instant claim 34) (col. 8, lines 33-34).
The teachings of Smith et al. differ from the presently claimed invention as follows:
While Smith et al. do not explicitly disclose that the amount as recited by instant claim 26 (“wherein the cannabinoid is present in an amount of about 0.2 mg to about 49 mg”, i.e. convert to % by weight is about 0.02 to about 4.9), this amount overlap the amounts claimed by Smith et al. (see Claims4, 6, 8, and 11).  Thus, a prima facie case of obviousness exists.  As recognized by MPEP § 2144.05(I):
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

Therefore, the teachings of Smith et al. do render the invention of the instant claims prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
October 4, 2022